Citation Nr: 1004486	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-23 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right knee 
disability. 

2.  Entitlement to service connection for left knee 
disability.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1998 to 
July 2002.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2007, a 
statement of the case was issued in June 2008, and a 
substantive appeal was received in August 2008.  


FINDINGS OF FACT

1.  Patellofemoral syndrome of the right knee is causally 
related to the Veteran's active duty service.

2.  Patellofemoral syndrome of the left knee is causally 
related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  Patellofemoral syndrome of the right knee was incurred 
in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Patellofemoral syndrome of the left knee was incurred in 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
right and left knee disabilities.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and 
that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective 
October 10, 2006.  The revised version essentially provides 
that VA will not concede aggravation of a nonservice-
connected disease or injury by a service-connected disease 
or injury unless the baseline level of severity is 
established by medical evidence.

The Veteran's military occupation specialty was firefighter 
while stationed on the U.S.S. Abraham Lincoln.  Service 
treatment records are silent with respect to any complaints 
or findings pertaining to the knees.  Significantly, in his 
April 2002 report of medical history prior to discharge, the 
Veteran denied any knee trouble.  However, in April 2006, 
the Veteran filed a claim seeking service connection for his 
bilateral knee disability as secondary to his already 
service-connected low back disability.  

In support of his claim, the Veteran submitted a May 2006 
private opinion by William T. Affolter, M.D., which stated 
that the Veteran appeared to have patellofemoral syndrome 
that was aggravated by squatting and going up and down 
stairs.  Dr. Affolter continued that he suspected that the 
Veteran's knee problem was at least in part related to his 
back problems since it was hard for him to bend down from 
the waist and had to do quite a bit of squatting with his 
knees.  The doctor further stated that it was hard to know 
how closely these two things were related, but certainly 
squatting aggravated the patellofemoral syndrome.  A May 
2006 treatment record from this doctor also documented that 
he thought the Veteran's knee problem was at least somewhat 
related to his low back discomfort.  

The Veteran was afforded a VA Examination in January 2007 by 
a board certified orthopedic surgeon.  The claims file was 
reviewed.  The Veteran reported that his bilateral knee pain 
started within a few months of discharge.  The Veteran 
indicated that he believed he was trying to use his knees 
more to protect his back condition.  After interviewing and 
examining the Veteran, the examiner diagnosed the Veteran 
with patellofemoral syndrome of the right and left knee.  He 
opined that the Veteran's right and left knee disabilities 
were most likely caused by or a result of repeated 
crouching, squatting, heavy lifting, carrying and going up 
and down multiple ladders on aircraft carriers during the 
Veteran's three and half years of military service.  He did 
not give an opinion as to any sort of relation between the 
Veteran's knees and his service-connected low back 
disability.

The claim file also includes a July 2007 statement from the 
Veteran's wife.  She indicated that she met the Veteran six 
months after his discharge from service and that he would 
complain of knee pain when he would see her after work.  She 
stated that during service, the Veteran was on his hands and 
knees for long periods of time because of his duties as a 
damage control man (firefighter).  She also described the 
Veteran's current knee problems.  

In a July 2007 statement as well as his substantive appeal, 
the Veteran referred to the VA examination opinion and 
confirmed that while in service he had to do all the 
activities listed in the opinion to which the examiner 
related his current knee disabilities.  He indicated that he 
performed the activities of crouching, squatting, carrying 
and going up and down ladders and walkways daily, but none 
of his jobs since service had involved any of these 
activities.  He also submitted a picture of "WOG" day during 
which he claimed he was on his knees for eight hours that 
day.  He further stated that he did not seek treatment 
because he knew the treatment would be to take Motrin, which 
he was receiving for his back condition.  He also indicated 
that frequent sick calls were not well-tolerated.  Lastly, 
he stated that immediately after service, he could not 
afford health insurance and sought treatment for his knees 
as soon as it was financially feasible.  
 
After reviewing the totality of the evidence, and resolving 
the benefit of the doubt in favor of the Veteran, the Board 
finds that service connection for patellofemoral syndrome of 
the right and left knees is warranted as directly related to 
service.  Although service treatment records are silent with 
respect to any findings of the knees, documentation in the 
claims file clearly showed that the Veteran was a 
firefighter in service.  In turn, it is reasonable to assume 
that the Veteran was required to repeatedly crouch, squat, 
perform heavy lifting, carry and go up and down multiple 
ladders on aircraft carriers.  Importantly, the January 2007 
VA examiner (an orthopedic surgeon) clearly attributed the 
Veteran's knee disabilities to performing these actions 
during his three and half years of service.  The Board 
believes that service connection on a direct basis is 
warranted.  

The Board notes that some additional evidence suggests a 
possible secondary service connection by aggravation theory 
of service connection.  Specifically, the May 2006 private 
opinion also indicates that the Veteran's knee disabilities 
could be aggravated by squatting and going up and down 
stairs.  It further stated that the Veteran's knee problem 
could be at least in part related to his service-connected 
low back disability.  However, in view of the finding of 
service connection on a direct basis, the Board need not 
undertake any analysis under a secondary service connection 
theory. 
 
Further, the Veteran and his wife have credibly reported 
that he has had chronic right and left knee pain since at 
least within six months of his discharge from  service.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Citing Buchanan and Jandreau, the Federal Circuit recently 
reiterated that it had previously and explicitly rejected 
the view that competent medical evidence is required when 
the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran 
and his wife are competent to report a continuity of 
symptoms since service.

In conclusion, for the reasons set forth above and when 
resolving the benefit of the doubt in favor of the Veteran, 
service connection for patellofemoral syndrome of the right 
and left knees is warranted.  See 38 U.S.C.A. § 5107(b).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By 
letter dated in December 2006, the Veteran was furnished 
notice of the manner of assigning a disability evaluation 
and an effective date.  He will have the opportunity to 
initiate an appeal from these "downstream" issues if he 
disagrees with the determinations which will be made by the 
RO in giving effect to the Board's grant of service 
connection.


ORDER

Service connection for patellofemoral syndrome of the right 
and left knees is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


